Name: Council Regulation (EEC) No 3550/81 of 3 December 1981 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1981/82)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 81No L 356/ 14 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3550/81 of 3 December 1981 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey ( 1981 /82) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the Contracting Parties have agreed, by an exchange of letters , to fix the additional amount in question at 10-88 ECU per 100 kilograms for the period 1 November 1981 to 31 October 1982 ; Whereas Article 9 of Regulation (EEC) No 1180/77 should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 113 thereof , Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council on new conces ­ sions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any, to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Turkey, is to be fixed for each year of application by an exchange of letters between the Community and Turkey ; Whereas Regulation (EEC) No 11 80/77 (3 ), as last amended by Regulation (EEC) No 2923/79 (4 ), imple ­ mented the abovementioned Decision , in particular as regards olive oil ; Article 9 ( 1 ) (b) of Regulation (EEC) No 1180/77 shall be replaced by the following : '(b) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10-88 ECU per 100 kilograms, that amount being increased from 1 November 1981 to 31 October 1982 by 10-88 ECU per 100 kilo ­ grams .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING (!) OJ No C 291 , 12 . 11 . 1981 , p . 12 . ( 2 ) OJ No C 287 , 9 . 11 . 1981 , p . 103 . ( 3 ) OJ No L 142, 9 . 6 . 1977 , p . 10 . ( « OJ No L 333 , 27 . 12 . 1979 , p . 14 .